Judgment affirmed, with costs. Memorandum: The letter written by the defendant addressed to Charles J. Fox and The Metal Building Corporation was a general letter of credit intended by the defendant to be used by Fox, acting for or in the name of The Metal Building Corporation, in buying materials on credit, and intended by the defendant to secure any debt so contracted. The plaintiff, in reliance upon the letter and promise of credit, sold materials to Fox, acting for and in the name of The Metal Building Corporation, and plaintiff is entitled to recover from defendant the agreed price of the materials. All concur. (The judgment is for plaintiff in an action under a guaranty to recover for merchandise sold.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.